COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Earnest J. Matthews v. Sherell Randall

Appellate case number:     01-21-00019-CV

Trial court case number: 19-DCV-264316

Trial court:               240th District Court of Fort Bend County

        Appellant Earnest J. Matthews filed a pro se appeal from the trial court’s order signed
December 17, 2020 dismissing his suit for want of prosecution. On April 16, 2021, Appellant
filed a request for an extension of time in which to pay the “reporter’s fee.” Because (1) the
court reporter advised there is no reporter’s record, (2) the clerk’s record was filed in this Court,
and (3) Appellant was deemed indigent in any event, Appellant’s motion is denied as moot.
       It is so ORDERED.


Judge’s signature: /s/ Veronica Rivas-Molloy
                       Acting individually

Date: February 15, 2022